693 S.E.2d 656 (2010)
STATE
v.
James Ray LITTLE, III.
No. 221A09.
Supreme Court of North Carolina.
February 18, 2010.
Benjamin Dowling-Sendor, Asst. Appellate Defender, Paul M. Green, Durham, for Little.
Robert C. Montgomery, Special Deputy Atty. Gen., for State of NC.
The following order has been entered on the second motion filed on the 15th of February 2010 by Defendant-Appellant for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 18th of February 2010."
Defendant-Appellant shall have up to and including the 4th day of March, 2010 to file and serve his/her brief with this Court.